RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Revival of Application
In light of the approved petition to revive the present application submitted on 20 December 2021, the previously mailed Notice of Abandonment on 20 December 2021 is hereby revoked.  An office action on the merits is being sent herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 December 2021 and 04 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The IDS submitted on 20 December 2021 does not comply with the provisions of 37 CFR 1.98(a)(3) as the three foreign patent documents EP-0874099-A2, JP-07048554-A, and FI-116226-B are not provided in the English language, nor has a concise explanation of their relevance been provided.  The references have been crossed out by the Examiner.


Terminal Disclaimer
The terminal disclaimer filed on 20 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application number 16/602328 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

WITHDRAWN REJECTIONS
The provisional double patenting rejections of claims 1-8, 18, and 20 over copending application no. 16/602,328 made of record on page 5, paragraph 9 of the office action mailed 10 June 2021 have been withdrawn due to Applicant’s filing on 20 December 2021 of a terminal disclaimer.
The objections of claims 2-17 and 19-20, made of record on page 7, paragraph 10 of the office action mailed 10 June 2021 have been withdrawn due to Applicant’s amendments in the response filed 20 December 2021.

The 35 U.S.C. § 112(b) rejection of claim 7, made of record on page 8, paragraph 12 of the office action mailed 10 June 2021 have been withdrawn due to Applicant’s amendments in the response filed 20 December 2021.
The 35 U.S.C. § 103 rejections of each claim 1-17 as over Russell (U.S. Pub. 201/0185666) in view of Herold (U.S. Pat. 9,249,060) and additional references made of record on pages 10-21, paragraphs 16-21 of the office action mailed 10 June 2021 have 

NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention.
Regarding claim 1, the claim as amended recites that the underlayment is for a roof having a slope angle of 5° or more, see lines 1-2.  However, the specification as filed recites that the underlayment membrane is for sloped roofs with an angle of greater than about 9.45°, see p. 5, lines 15-17 of the original specification.  There is insufficient 
Claims 2-10 depend on claim 1 and thus incorporate the above-described new matter.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, line 8 of the claim recites that the permeable copolymer includes a principal “monopolymer” of n-butyl acrylate.  The term “monopolymer” is not defined in the specification.  The term “homopolymer” is well understood in the art.  However, it is not possible for a copolymer to be a homopolymer of n-butyl acrylate.  It appears that applicant intended to refer to a “a principal monomer of n-butyl acrylate”.
Regarding claims 2-10 these claims depend on claim 1 and thus incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (U.S. Pub. 2011/0185666) in view of Herold (U.S. Pat. 9,249,060), Bess (U.S. Pub. 2016/0024782), and Peng (U.S. Pub. 2012/0244340).
Regarding claim 18, Russell discloses a multilayer self-adhesive permeable membrane for use on a building structure, see abstract and p. 1, [0011].  In an 
The membrane includes a film such as copolyester, see p. 3, [0049].  See also item 4 in FIG. 1, see description at p. 4, [0067].  The membrane may be coated with a polymeric coating such as acrylic to impart UV resistance, see p. 3, [0047].  The membrane has a continuous layer of a permeable pressure-sensitive adhesive attached, see abstract and p. 1, [0013].
Russell does not disclose that the coating is an acrylic copolymer and does not specify the use of carbon black, and also does not specify the overall permeability of the underlayment.
Herold teaches flexible watertight roof coatings which contain at least 50 wt% by weight of polymer solids on a dry basis, see abstract.  The copolymer is preferably formed from copolymers of n-butyl acrylate or 2-ethylhexylacrylate, see col. 4, lines 31-44.  Herold teaches that the thickness of the coating is from preferably 1 to 4 mm (from 39 to 157 mils).  See col. 9, lines 52-54.  This overlaps the claimed range.
Russell and Herold are analogous as they both describe roofing materials, and they are suitable for use together as Russell teaches the use of coating materials on its membrane in Herold describes polymeric coatings for roofs.
Peng describes roofing membranes for use with flat or low-sloped roofs, see abstract and p. 1, [0003].  The membrane may include carbon black as an additive 
It would have been obvious to have included about 1 % of carbon black in the coating of modified Russell to arrive at the claimed invention as the carbon black acts as a pigment or reinforcement as taught in Peng at p. 7, [0078].
Russell teaches that the underlayment is water vapor permeable and that the adhesive should have a permeability of at least 40 perms, see p. 2, [0021], but does not specify the water vapor permeability of the overall underlayment.
Bess describes a vapor permeable, water resistive, air barrier pressure-sensitive adhesive membrane for use on buildings, see title and p. 1, [0009].  Bess teaches that the membrane includes a polyester layer, a polyacrylic coating on one side, and a pressure-sensitive adhesive layer on the other side, see p. 1, [0009].  The adhesive is a copolymer, see p. 1, [0009].  The overall membrane has a water vapor transmission of from about 40 to 70 Perms, see p. 2, [0021].  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a copolymeric acrylic coating as taught in Herold as the acrylic coating for the membrane of Russell in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to use such a coating because 
It would have been obvious to one of ordinary skill in the art at the time of the invention to form a membrane with a permeability in the claimed range in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to form such a membrane with that desired permeability because this value allows “breathing” of the product allowing water vapor to escape while being water resistant, see Bess at p. 2, [0023].
Regarding claim 19, Herold teaches that the thickness of the coating is from preferably 1 to 4 mm (from 39 to 157 mils).  See col. 9, lines 52-54.  This overlaps the claimed range.
Regarding claim 20, the surface of the laminate of modified Russell is inherently considered walkable as one could walk on the laminate.  The use of less than 2% carbon black modifier as taught by Peng is considered to meet the limitation of at least 4 months of UV resistance as claimed. 


Allowable Subject Matter
Claims 11-17 are allowed.
The following is an examiner's statement of the reasons for allowance:
The base claim is claim 11.
The present claims are deemed allowable over the references since the references do not disclose or render obvious an underlayment comprising a foamed 
While Russell (U.S. Pub. 2010/0185666) discloses a multilayer self-adhesive permeable membrane with a coating for use on a building structure, Russell does not teach or suggest that the coating is made of an acrylic copolymer and thus not a foamed acrylate copolymer.
Herold (U.S. Pat. 9,249,060) describes an acrylic coating for a roof, but does not teach or suggest that the coating is an acrylic foamed coating.

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 20 December 2021 regarding the 35 U.S.C. § 103 rejection of claims 18-20 of record over Russell (U.S. Pub. 2011/0185666) in view of Herold (U.S. Pat. 9,249,060), Bess (U.S. Pub. 2016/0024782), and Peng (U.S. Pub. 2012/0244340) have been carefully considered but are deemed unpersuasive.
Applicant argues that the references fail to disclose a vapor-permeable, pressure-sensitive, permeable, copolymer adhesive.  See p. 10 of the remarks filed 20 December 2021.
The Examiner is not persuaded.  However, Bess describes a vapor permeable, water resistive, air barrier pressure-sensitive adhesive membrane for use on buildings, see title and p. 1, [0009].  Bess teaches that the membrane includes a polyester layer, a polyacrylic coating on one side, and a pressure-sensitive adhesive layer on the other side, see p. 1, [0009].  The adhesive is a copolymer, see p. 1, [0009]. The overall prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Accordingly, this 35 U.S.C. § 103 rejection is maintained.

Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP H07-138539 A describes a foamed sheet in which an acrylic resin foam is preferred. 
Yamamoto (U.S Pub. 2017/0044404) describes a laminate structure comprising an acrylic foam which may include n-butyl acrylate as a principle monomer, see paragraph [0047].  The sheet is used as a decorative wall covering and is not a permeable sheet suitable for a roof underlayment.
Conclusion
Claims 1-10 and 18-20 are rejected.  Claims 11-17 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759